Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 29 and 32 are interpreted under 35 U.S.C 112(f) as detailed in the Office Action dated 06/14/2021.

Allowable Subject Matter

Claim 17-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 17 is allowable is because the closest prior art of record, US 2005/0144327, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of processing frames in a system unit of a distributed antenna system (DAS) that includes adding quality of service (QoS) information to at least one frame that does not include the QoS information, from among the frames, based on a preset frame classification rule; performing a frame scheduling for determining a transmission priority of the frames based on the QoS information of each of the frames; and dropping or transmitting the frames according to a result of the frame scheduling.

The primary reason independent claim 23 is allowable is because the closest prior art of record, US 2005/0144327, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of controlling congestion in a distributed antenna system (DAS) that includes dropping or transmitting, by a system unit, frames based on quality of service (QoS) information of each of the frames; generating, by the system unit, event information associated with the congestion based on information accumulated by dropping or transmitting the frames; and processing, by a DAS management system, a new call access denial or an existing call disconnection according to the event information, wherein the system unit is any one of a headend, a hub, and a radio unit (RU) of the DAS.

The primary reason independent claim 29 is allowable is because the closest prior art of record, US 2005/0144327, fails to teach or fairly suggest either alone or in combination with the prior art of record a distributed antenna system (DAS) that includes a system unit configured to drop or transmit frames based on quality of service (QoS) information of each of the frames, and to generate event information associated with congestion based on information accumulated by dropping or transmitting the frames, wherein the system unit is any one of a headend, a hub, and a radio unit (RU); and a DAS management system configured to generate a request message for processing a new call access denial or an existing call disconnection according to the event information.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466